Notice: This opinion is subject to correction before publication in the P ACIFIC R EPORTER .
      Readers are requested to bring errors to the attention of the Clerk of the Appellate Courts,
      303 K Street, Anchorage, Alaska 99501, phone (907) 264-0608, fax (907) 264-0878, email
      corrections@akcourts.us.



               THE SUPREME COURT OF THE STATE OF ALASKA

In the Matter of the Necessity  )
for the Hospitalization of      )                       Supreme Court No. S-15428
                                )
DAKOTA K.                       )                       Superior Court No. 3AN-13-03006 PR
                                )
                                )                       OPINION
                                )
                                )                       No. 7041 – August 28, 2015
_______________________________ )

              Appeal from the Superior Court of the State of Alaska, Third
              Judicial District, Anchorage, Andrew Guidi, Judge.

              Appearances: Sharon Barr, Assistant Public Defender,
              and Quinlan Steiner, Public Defender, Anchorage, for
              Appellant D akota K.         Jonathan A. Woodman,
              Senior Assistant Attorney General, Anchorage, and
              Craig W. Richards, Attorney General, Juneau, for Appellee
              State of Alaska.

              Before: Fabe, Chief Justice, Winfree, Stowers, Maassen, and
              Bolger, Justices.

              STOWERS, Justice.

I.    INTRODUCTION
              Dakota K.1 appeals a 30-day involuntary psychiatric commitment.
Although his appeal is moot, Dakota argues the collateral consequences exception to the
mootness doctrine applies.          Under that exception we have presumed collateral

      1
              Pseudonyms have been used to protect the privacy of the parties.
consequences from a respondent’s first involuntary commitment. In this case the parties
dispute whether the State or the respondent has the burden to prove the existence of prior
involuntary commitments. We hold that this burden rests on the respondent, who must
make some evidentiary showing that the commitment was his first in order to raise the
presumption of collateral consequences.
II.     FACTS AND PROCEEDINGS
             In December 2013 two Alaska Psychiatric Institute (API) mental health
professionals petitioned the superior court for a 30-day commitment of Dakota K. The
following day Magistrate Judge Una S. Gandbhir held a hearing at API. During the
hearing Dakota’s father, Daniel, testified that Dakota had gone to graduate school in
Iceland and had been living with him since Dakota’s return in August 2012. By the
following year their relationship had become contentious, and shortly after Thanksgiving
Daniel told Dakota that he would have to make alternative living arrangements.
             Daniel testified that Dakota then went on a “reign of terror.” According to
Daniel, Dakota came to his apartment several times, knocked on the door, and before
Daniel answered — Daniel uses a mobility scooter and it took time to cross the room —
Dakota rammed the door with a heavy metal tool or a cart. In another incident Dakota
threatened Daniel with a crescent wrench.2 Dakota once removed the key from Daniel’s
mobility scooter, leaving him immobilized. Finally, Dakota sent Daniel “a hundred . . .
texts” asking Daniel whether he wanted to die and saying that Daniel did not deserve to
live.
             Daniel obtained a restraining order against Dakota. Nevertheless, Dakota
repeatedly returned to Daniel’s apartment in violation of that order. The police arrested



        2
            Dakota denies this, though the superior court apparently found Daniel’s
testimony more credible and found that this event had occurred.

                                           -2-                                      7041
Dakota after one of these visits. Daniel testified that Dakota’s recent behavior had been
“extremely abnormal” and was “downright scary.” He further testified that Dakota had
psychiatric issues as an adolescent, once threatening Daniel with a piece of broken glass
and once threatening to kill himself.
              In December 2013 Dakota was admitted to API, where he was evaluated
by a psychiatrist, Dr. Anthony Blanford. The first evaluation occurred the day after
Dakota’s admission — which was two days before the commitment hearing — and two
other evaluations followed, as well as regular observations. Although Dr. Blanford did
not make a formal diagnosis, he testified that Dakota’s behavior at API was “very
consistent with irritable mania and bipolar disorder.”          He explained that Dakota
“demonstrated pressured speech, frequent interruption, . . . would derail easily, . . . would
frequently change the subject, declined to answer questions, [and] was very loud.” He
further stated that there was “an aggressive aspect” to Dakota’s behavior: Dakota had
threatened to “shove soap down a staff member’s throat” and warned another that he
would cause “a blood bath on this unit” if he did not receive his medication.
Dr. Blanford recommended that Dakota remain at API until he was “able to control his
behavior” and was less prone to “assaultive behavior.”
              After the hearing Magistrate Judge Gandbhir orally granted the 30-day
commitment petition. Superior Court Judge Andrew Guidi signed the written order one
day later. The court found that Dakota was “mentally ill and as a result is likely to cause
harm to others.” It noted his “aggressive and threatening behavior leading up to the
restraining order,” as well as his “subsequent arrest for violation of that order.” It further
noted Dr. Blanford’s testimony regarding Dakota’s “lack of impulse control” and “the
threats and behavior culminating in crisis medication at API.” The court found “clear
and convincing evidence” that Dakota posed a risk to others and that “[n]o less restrictive
facility would adequately protect [Dakota] and the public.” Dakota was committed to

                                             -3-                                        7041

API for a period not to exceed 30 days. He appealed the commitment order after his
release, challenging the sufficiency of the evidence.
III.   STANDARD OF REVIEW
                “Mootness is a matter of judicial policy and its application is a question of
law.”3 “We adopt the rule of law that is most persuasive in light of precedent, reason,
and policy.”4
IV.    DISCUSSION
                Mootness is a judicially created doctrine meant to promote expediency and
judicial economy.5 “A claim is moot if it is no longer a present, live controversy, and the
party bringing the action would not be entitled to relief, even if it prevails.”6 “Mootness
can also occur when a party no longer has a personal stake in the controversy and has,
in essence, been divested of standing.”7
                In Wetherhorn v. Alaska Psychiatric Institute we held that appeals of
commitment orders based on insufficient evidence are generally moot after the



       3
                In re Joan K., 273 P.3d 594, 595-96 (Alaska 2012).
       4
              Id. at 596 (quoting Olson v. State, 260 P.3d 1056, 1059 (Alaska 2011))
(internal quotation marks omitted).
       5
              See In re Mark V., 324 P.3d 840, 849 (Alaska 2014) (Stowers, J.,
dissenting); see also Honig v. Doe, 484 U.S. 305, 330-32 (1988) (Rehnquist, C.J.,
concurring).
       6
             Wetherhorn v. Alaska Psychiatric Inst., 156 P.3d 371, 380 (Alaska 2007)
(quoting Fairbanks Fire Fighters Ass’n, Local 1324 v. City of Fairbanks, 48 P.3d 1165,
1167 (Alaska 2002)) (internal quotation marks omitted).
       7
             Fairbanks Fire Fighters Ass’n, 48 P.3d at 1167 (quoting 15 M ARTIN H.
REDISH , M OORE ’S FEDERAL PRACTICE § 101.90 (3d ed. 1998)) (internal quotation marks
omitted).

                                             -4-                                       7041

commitment period has passed.8 But In re Joan K. established a collateral consequences
exception to this general principle.9 We noted that involuntary commitment carries
various collateral consequences, including “social stigma, adverse employment
restrictions, application in future legal proceedings, and restrictions on the right to
possess firearms.”10 This exception to mootness had already been recognized in other
contexts and “allows courts to decide otherwise-moot cases when a judgment may carry
indirect consequences in addition to its direct force, either as a matter of legal rules or
as a matter of practical effect.”11
              In Joan K. we held that collateral consequences could be presumed to flow
from a first involuntary commitment.12 In reaching this conclusion, we reasoned that
“some number of prior involuntary commitment orders would likely eliminate the


       8
           Wetherhorn, 156 P.3d at 380 (“[T]he thirty-day period for which
Wetherhorn was committed has long since passed, and the question is thus moot.”).
              Wetherhorn also established a public-interest exception to this general
rule. Id. Under this exception, the court considers three factors: “(1) whether the
disputed issues are capable of repetition, (2) whether the mootness doctrine, if applied,
may cause review of the issues to be repeatedly circumvented, and (3) whether the issues
presented are so important to the public interest as to justify overriding the mootness
doctrine.” Id. at 380-81 (quoting Akpik v. State, Office of Mgmt. & Budget, 115 P.3d
532, 536 (Alaska 2005)) (internal quotation marks omitted). Dakota concedes that his
appeal is based on a claim of insufficient evidence and that the public interest exception
to mootness does not apply.
       9
              273 P.3d 594, 598 (Alaska 2012).
       10
              Id. at 597 (footnotes omitted).
       11
             Id. at 597-98 (quoting Peter A. v. State, Dep’t of Health & Soc. Servs.,
Office of Children’s Servs., 146 P.3d 991, 994-95 (Alaska 2006)) (internal quotation
marks omitted).
       12
              Id. at 598.

                                           -5-                                       7041

possibility of additional collateral consequences, precluding the [exception’s]
application.”13
             At issue in this appeal is who bears the burden of establishing whether the
involuntary commitment order is Dakota’s first; this question has not yet been decided
in Alaska.14 Dakota contends that this burden falls on the State because: (1) “the [S]tate
has access to the information concerning prior involuntary commitments”; (2) “the
[S]tate bears the burden of proof at an involuntary commitment hearing”; and
(3) “[g]iven that it is the [S]tate who is trying to commit the respondent, it should also
be the party responsible for proving any prior involuntary commitments.”
             The State contends that the burden should fall on Dakota. The State notes
that Dakota “has not even alleged, much less established, that he has no prior involuntary
commitments.”15 It contends that Dakota should “at least affy that the commitment being
appealed is his first.” And it notes that if Dakota “had been involuntarily committed in
another jurisdiction . . . ,[the State] would have no way of proving whether this
commitment was [his] first, or just one of many.”



      13
             Id.
      14
               See In re Stephen O., 314 P.3d 1185, 1192 n.18 (Alaska 2013) (“While
Stephen and the State agree that we should consider the merits of Stephen’s challenge,
they disagree about which party should bear the burden of establishing whether a patient
has previously been subject to involuntary commitment. But because the parties
stipulated that Stephen’s previous hospitalization was voluntary, we do not decide this
issue.”); In re Jeffrey E., 281 P.3d 84, 86 (Alaska 2012) (“[B]ecause this was Jeffrey’s
first involuntary commitment we consider his appeal under the collateral consequences
exception to mootness recently adopted in . . . Joan K.”).
      15
             Daniel testified that Dakota went to API as an adolescent and escaped by
climbing over a 17-foot fence. The record does not reflect whether his term there was
voluntary or involuntary.

                                           -6-                                      7041

             This issue has not received much treatment in other jurisdictions. Dakota
points to In re McCaskill, in which the Minnesota Supreme Court held that collateral
consequences should be presumed if “real and substantial disabilities attach to a
judgment.”16 But Joan K applied this presumption only to first commitments.17 The
Iowa Supreme Court cited Joan K. in holding that “we believe prior involuntary
commitments are better used as evidence to rebut the presumption of collateral
consequences, rather than to deny the existence of collateral consequences.”18 This is
consistent with Joan K., which holds that prior involuntary commitments “would likely
eliminate the possibility of additional collateral consequences,”19 leaving open the
possibility that in a given case, multiple involuntary commitments might be shown to
give rise to collateral consequences.
             Other jurisdictions have held that the respondent bears the burden of
establishing that the collateral consequences exception applies, but those holdings have
generally not been within the involuntary commitment context.20 The Illinois Supreme


      16
           603 N.W.2d 326, 329 (Minn. 1999) (quoting Morrissey v. State,
174 N.W.2d 131, 133 (Minn. 1970)) (internal quotation marks omitted).
      17
             Joan K., 273 P.3d at 597-98.
      18
             In re B.B., 826 N.W.2d 425, 431 (Iowa 2013) (citing Joan K., 273 P.3d
at 597).
      19
             Joan K., 273 P.3d at 598 (emphasis added).
      20
              See, e.g., DeFoy v. McCullough, 393 F.3d 439, 442 n.3 (3d Cir. 2005)
(Stating the habeas corpus context, “[i]t is a petitioner’s burden to demonstrate that
collateral consequences exist to avoid having a case dismissed as moot”); Holton v.
Dep’t of Emp’t & Training, 878 A.2d 1051, 1057 (Vt. 2005) (Stating the employment
context, the appellant “has not met its burden of establishing that its case fits within a
recognized exception to the mootness doctrine; we cannot, therefore, review its appeal
                                                                           (continued...)

                                           -7-                                      7041

Court held that the burden falls on the respondent, but this holding is somewhat
inapposite insofar as Illinois — unlike Alaska — does not have the presumption that
collateral consequences apply, even to the first involuntary commitment.21
              We agree with the State that the burden to establish the fact of collateral
consequences should be on the respondent. In Wetherhorn we concluded that appeals
challenging the sufficiency of the evidence in involuntary commitment cases are moot.22
In these kinds of appeals, it is the State that typically seeks dismissal of the appeal based
on mootness. The State need do nothing more than assert its reliance on our holding in
Wetherhorn to make its prima facie case that the appeal is moot. A respondent wishing
to oppose the State, would have to allege, and make some evidentiary showing at least
raising a genuine issue of material fact, that the commitment was a first involuntary
commitment — or make an evidentiary showing attempting to establish some factual
basis for a finding of collateral consequences. This is because it is the respondent who
is seeking to invoke the exception to the mootness doctrine.23

       20
        (...continued)
on the merits”).
       21
               In re Alfred H.H., 910 N.E.2d 74, 85 (Ill. 2009) (“Respondent’s case is
moot and he has failed to establish that any exception to the mootness doctrine applies
in this case.”); see also In re Hays, 465 N.E.2d 98, 100 (Ill. 1984).
       22
              Wetherhorn v. Alaska Psychiatric Inst., 156 P.3d 371, 380 (Alaska 2007).
       23
              Dakota argues that “the [S]tate itself is alleging that the respondent is
mentally ill” and, therefore, he “will not be competent to sign such an affidavit.” But
under Alaska Evidence Rule 601, mental illness is not necessarily a bar to competency:
              A person is competent to be a witness unless the court finds
              that (1) the proposed witness is incapable of communicating
              concerning the matter so as to be understood by the court and
              jury either directly or through interpretation by one who can
                                                                           (continued...)

                                            -8-                                        7041

                 Involuntary commitment proceedings are necessarily expeditious. There
is a limited amount of time for the respondent’s attorney to meet the client, obtain legal
and medical records, and marshal a defense to the underlying allegations of mental
illness and risk of harm to self or others. It is therefore unrealistic to expect that the
attorney would also present evidence during the commitment proceedings to establish
collateral consequences for the purposes of a potential appeal. But after the trial court
proceedings have concluded it would be entirely appropriate for the respondent to seek
an evidentiary hearing in the superior court on the issue of collateral consequences. This
evidentiary hearing would be for the limited purpose of obtaining findings from the court
that the commitment was the first involuntary one or, if it were not the first, that there are
other collateral consequences flowing from the commitment that would be avoided if it
were reversed on appeal.
                 If the respondent does not obtain a hearing in the superior court and files
an appeal challenging the commitment order on sufficiency of evidence grounds, the
State can file a motion to dismiss based on mootness, and the respondent would then


       23
            (...continued)

                  understand the proposed witness, or (2) the proposed witness

                  is incapable of understanding the duty of a witness to tell the

                  truth.

While this rule has not been interpreted with regards to the present context, many other
jurisdictions have specifically held that “persons suffering from mental disorders often
satisfy . . . competency standards [for testifying].” 4 K ENNETH S. BROUN , M C CORMICK
ON E VIDENCE § 62 (7th ed. 2013); see also Dorsey v. Chapman, 262 F.3d 1181, 1183
(11th Cir. 2001) (multiple personality disorder); Andrews v. Neer, 253 F.3d 1052, 1062­
63 (8th Cir. 2001) (schizophrenia); People v. Rensing, 199 N.E.2d 489, 490 (N.Y. 1964)
(“The mere fact that one is insane or mentally ill does not per se disqualify him from
testifying.”); People v. Gipson, 12 Cal. Rptr. 3d 478, 483 (Cal. App. 2004) (“The fact
that [a prospective witness] may have suffered from mental disorders does not by itself
support the claim that he is incapable [of being a witness].”).

                                               -9-                                      7041

have the burden of making some evidentiary showing either that this was the first
involuntary commitment or that there is some other factual basis for claiming collateral
consequences. The burden would then shift to the State to dispute the respondent’s
showing. If the State does not dispute the respondent’s showing, then this court could
reach the merits of the respondent’s challenge to the commitment order.            If an
evidentiary hearing were necessary to resolve the dispute, remand to the superior court
for an evidentiary hearing and findings might be appropriate.
             In this case, Dakota has never even alleged, much less made an evidentiary
showing suggesting, that his involuntary commitment at API was his first and therefore
gives rise to a presumption of collateral consequences. Nor has he alleged that the
exception should apply because of any actual collateral consequences. We therefore
decline to apply the collateral consequences exception to the mootness doctrine.
V.    CONCLUSION
             We conclude that Dakota’s appeal from the superior court’s order of
involuntary commitment is MOOT. The appeal is DISMISSED.




                                         -10-                                      7041